PER CURIAM:
Claimant was operating his 1979 Plymouth Horizon on Route 92 near Montsville, Barbour County, West Virginia, on August 24, 1984, at approximately 11:30 in the morning. Earlier that day, a hole developed in the floor of the bridge at that location. A steel plate had been placed over the hole. Claimant was following a truck and the truck passed over the plate on the bridge. The plate whirled in the air and spun up underneath claimant's vehicle. This resulted in damage to the claimant's vehicle, and injury to the claimant's by insurance. Claimant further testified that he was not denied any employment income as a result of the accident, but that it took him a month to repair the Horizon. He purchased a Volkswagen worth $800.00 for transportation during this period. His vehicle was repaired within a month at which time the Volkswagen still had a market value of $800.00.
After carefully reviewing the record, this Court is of the opinion that the placing of an unsecured plate on the bridge was negligence on the part of the respondent. The claimant has been reimbursed by his insurance company for the estimated repair costs of the vehicle. Claimant repaired the vehicle himself and, in actuality, experienced no monetary loss as a result of the accident. As no claim has been established by the claimant, the Court must deny the claim.
Claim disallowed.